UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7254


DENNIS TEMPLE, a/k/a Dennis Maurice Temple,

                 Plaintiff - Appellant,

          v.

OWEN MCCLELLAND LLC; ALL SAFE STORAGE CO.; OWE M. ROBERTS,
IV, in his individual capacity; HELEN HART PILLANS ROBERTS,
in her individual capacity; KIMBERLY EDWARDS CHEWNING,
Manager, in her individual capacity; JAMES SINGLETON,
Sheriff, in his individual capacity; GREG REED, Captain, in
his individual capacity; SCOTT ARNOLD, Sergeant, in his
individual capacity; JERRY MOSS, Sergeant, in his individual
capacity; CHRISSY T. ADAMS, Solicitor, in her individual
capacity; ASSISTANT SOLICITOR LINDSEY S. SIMMONS, in her
individual capacity,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Senior
District Judge. (8:15-cv-00652-JFA)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Dennis Temple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     Dennis Temple seeks to appeal the district court’s order

adopting     the     recommendation         of        the     magistrate          judge    and

dismissing his civil action without prejudice.                             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and     certain      interlocutory              and    collateral          orders.

28 U.S.C.     § 1292      (2012);    Fed.       R.     Civ.       P.     54(b);    Cohen    v.

Beneficial       Indus.   Loan   Corp.,         337    U.S.       541,    545     47   (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Temple seeks to appeal is neither a final order nor an

appealable       interlocutory      or   collateral           order.         Domino       Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

     Accordingly,         we     dismiss         the         appeal        for     lack      of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and   argument        would       not   aid     the    decisional

process.



                                                                                   DISMISSED




                                            3